                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                             March 09, 2020
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS                       David J. Bradley, Clerk

                        CORPUS CHRISTI DIVISION

JACOB MUSICH,                             §
                                          §
          Petitioner,                     §
VS.                                       §     CIVIL NO. 2:18-CV-258
                                          §
LORIE DAVIS,                              §
                                          §
          Respondent.                     §

                                      ORDER

        The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”), Dkt. No. 20. The Court is also in receipt of Petitioner
Jacob Musich’s (“Musich”) Objections to the M&R, Dkt. No. 22. Musich filed an
original habeas corpus petition pursuant to 28 U.S.C. § 2254 on August 21, 2018.
Dkt. No. 1. Respondent filed a motion for summary judgment which is the subject of
the M&R. Dkt. Nos. 15, 19, 20.
 I.     M&R
      The Magistrate Judge recommends that Respondent’s motion for summary
judgment be granted and Musich’s petition be denied in part and dismissed in part
as unexhausted and procedurally barred. Dkt. No. 20 at 26. The M&R further
recommends that any request for a Certificate of Appealability be denied. Id.
Musich objects that the law established by Lafler and Frye regarding ineffective
assistance of counsel and plea offers was not followed in the M&R. Dkt. No. 22 at 4-
5; see Missouri v. Frye, 566 U.S. 134 (2012); Lafler v. Cooper, 566 U.S. 156 (2012).
Musich also objects to the M&R’s recommendations concerning ineffective
assistance of counsel during and after trial. Dkt. No. 22. The Court reviews
objected-to    portions   of   a   Magistrate    Judge’s   proposed   findings       and
recommendations de novo. 28 U.S.C. § 636(b)(1). But if the objections are frivolous,
conclusive or general in nature the court need not conduct a de novo review. Battle
v. United States Parole Comm’n, 834 F.2d 419 (5th Cir. 1987).


1/3
      Lafler and Frye apply the ineffective assistance of counsel standard to the
specific factual situation of a plea offer. In re King, 697 F.3d 1189 (5th Cir. 2012).
The M&R did not need to cite Lafler and Frye directly because the Magistrate Judge
stated the legal standard for review of a state court proceeding and ineffective
assistance of counsel. See Dkt. No. 20 at 17; Frye, 566 U.S. 134; Lafler, 566 U.S.
156. Lafler and Frye also involve instances where an attorney’s deficient
performance had already been established. Id; see also Arnold v. Thaler, 484 F.
App'x 978, 981 (5th Cir. 2012). Here, the factual issue of whether Musich was given
notice of the plea offer had been implicitly resolved during Musich’s state court
challenge in the affirmative. See Dkt. No. 16-28 at 87. Musich encourages the Court
to reweigh the facts that were before the state court regarding ineffective assistance
and the plea offer. Dkt. No. 22 at 4. But as the M&R states that is not the role of
this Court on habeas review:
  “In denying this claim, the state court implicitly made a credibility
  determination in Woerner’s favor, and that determination is presumptively
  correct. Garcia, 454 F.3d at 444 (stating that the presumption of correctness
  applies equally to implicit factual findings). Based on Woerner’s affidavit, he
  discussed the potential 40-year plea deal with Musich and his family on several
  occasions, but they rejected it in favor of the ultimate trial strategy of pleading
  guilty before the jury and seeking a lower sentence based on Musich’s remorse.
  (D.E. 16-28 at 70-72). Woerner’s account of the facts was also supported by co-
  counsel Burt’s affidavit. (Id. at 84). In order to overcome the presumption in
  favor of the state court’s factual findings, Musich carries the burden of rebutting
  this account with clear and convincing evidence, which he has not done. Garcia,
  454 F.3d at 444. Beyond his own verified Rule 11.07 application, Musich
  provided no evidence rebutting Woerner’s affidavit.”
Dkt. No. 20 at 19-20.
      After review of Musich’s objections, the Court concludes all objections are
frivolous and general in nature and are adequately addressed by the M&R. See
Battle, 834 F.2d 419.
II.      Conclusion
      After independently reviewing the record and considering the applicable law, the
Court ADOPTS the Memorandum and Recommendation in its entirety. Dkt. No.
20. The Court OVERRULES Musich’s objections, Dkt. No. 22. The Court hereby:



2/3
         GRANTS Respondent’s motion for summary judgment, Dkt. No. 15
         DISMISSES Musich’s claim regarding the white wedding dress as
          unexhausted and procedurally barred
         DENIES all other claims by Musich
         DENIES a certificate of appealability
   Final judgment will enter separately.


      SIGNED this 9th day of March, 2020.


                                           ___________________________________
                                           Hilda Tagle
                                           Senior United States District Judge




3/3
